CCA 2016-04. On further consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, and the granted specified issue, it is noted that the court below has neither affirmed nor reversed the ruling of the *127military judge and instead has vacated the ruling at the court-martial and remanded the case to the military judge. There is, at present, no extant ruling which excludes evidence, and if the ruling below is effectuated, the judgment of the Court of Criminal Appeals would resume, not terminate, the proceedings. Additionally, the granted assigned issues are without merit in view of our holding in United States v. Ortiz, 76 M.J. 189 (C.A.A.F. 2017). Accordingly, it is ordered that the order granting the petition for grant of review is hereby vacated and the case is returned to the Judge Advocate General of the Air Force for execution of the remand and further consideration ordered by the Court of Criminal Appeals in accordance with United States v. Kosek, 41 M.J. 60, 64-65 (C.M.A. 1994).